 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   DEMONDRE L. WILLIAMS,                 )   No. EDCV 16-02204-MWF (JDE)
                                           )
12                                         )
                       Petitioner,         )   ORDER ACCEPTING FINDINGS
13                                         )
                  v.                       )   AND RECOMMENDATION OF
14                                         )   UNITED STATES MAGISTRATE
     DEBBIE ASUNCION, Warden,              )
                                           )
                                               JUDGE
15                     Respondent.         )
                                           )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18   including the Petition (Dkt. 1), Respondent’s Answer to the Petition (Dkt. 11),
19   Petitioner’s Traverse (Dkt. 21), and the Report and Recommendation of the
20   United States Magistrate Judge (Dkt. 37). No party filed timely objections to
21   the Report and Recommendation. The Court accordingly accepts the findings
22   and recommendation of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment shall be entered
24   denying the Petition and dismissing this action with p  j
                                                          prejudice.
25
     Dated: March 13, 2019
26
                                                _______________________________
                                                  ___________________
                                                                  _ ______________
27                                              M  ICHAEL
                                                 MICHAEL   L W. FITZ ZGERALD
                                                                 FITZGERALD
28                                               United States District JJudge
                                                                          ud
                                                                           dge
